
	

113 HRES 705 IH: Recommending the designation of a Presidential Special Envoy to the Balkans to evaluate the successes and shortcomings of the implementation of the Dayton Peace Accords in Bosnia and Herzegovina, to provide policy recommendations, and to report back to Congress within one year.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 705
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Hahn submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recommending the designation of a Presidential Special Envoy to the Balkans to evaluate the
			 successes and shortcomings of the implementation of the Dayton Peace
			 Accords in Bosnia and Herzegovina, to provide policy recommendations, and
			 to report back to Congress within one year.
	
	
		Whereas, on December 14, 1995, the General Framework Agreement for Peace in Bosnia and Herzegovina
			 (referred to in this resolution as “BiH”), known as the Dayton Peace
			 Accords, brought an end to the brutal conflict in that country that was
			 marked by aggression and ethnic cleansing, including the commission of war
			 crimes, crimes against humanity, and genocide;
		Whereas the Dayton Peace Accords define BiH as a country with three constituent peoples—Bosniaks,
			 Croats, and Serbs—to be comprised of two internal entities known as the
			 Federation of Bosnia and Herzegovina (FBiH) and Republika Srpska (RS),
			 from which an extremely complex, fundamentally flawed system of governance
			 and administration has been derived;
		Whereas the Dayton Peace Accords included many compromises imposed by the need for quick action to
			 preserve human life and bring an end to the conflict in BiH, and as a
			 result may have hindered efforts to develop efficient and effective
			 political institutions capable of overcoming the challenges required to
			 become an integral member of the Euro-Atlantic community of nation-states;
		Whereas, since the signing of the Dayton Peace Accords, the Government and people of BiH have been
			 working in partnership with the international community to achieve
			 progress in building a peaceful and democratic society based on the rule
			 of law, respect for human rights, and a free market economy;
		Whereas BiH demonstrated its commitment to the shared values of democracy, security, and stability
			 by joining the Partnership for Peace program of the North Atlantic Treaty
			 Organization (NATO) in December 2006;
		Whereas BiH received a conditional Membership Action Plan status in NATO in April 2010 pending
			 completion of specific military and political reforms;
		Whereas the Government of BiH took the first important step on the road toward European Union (EU)
			 membership by signing a Stabilization and Association Agreement (SAA) with
			 the EU in June 2008;
		Whereas, despite these notable achievements, the Government and people of BiH continue to face
			 significant challenges in their efforts at integrating into Euro-Atlantic
			 institutions and the country’s economy continues to decline;
		Whereas the Council of Europe’s Venice Commission concluded that the current constitutional
			 arrangements in BiH are not conducive to the efficient or rational
			 functioning of state institutions, hindering the pace of the country’s
			 accession to NATO and the EU;
		Whereas the Government of BiH has the obligation to implement the ruling of the Grand Chamber of
			 the European Court of Human Rights in the case of Sejdić-Finci from 2009
			 with regard to the election to the Presidency and House of Peoples of BiH
			 of Others, who are defined as those Bosnian citizens who are not primarily
			 a member of the Dayton Accords' stipulated three constitutive peoples—the
			 Serb Bosnians, the Croat Bosnians, and the Muslim Bosnians or Bosniaks;
		Whereas reform at any level, including that originating from the implementation of the European
			 Court of Human Rights ruling on the Sejdić-Finci Case, should take into
			 account the protection of equal constitutional rights of all;
		Whereas the elections in BiH should reflect the right of the constituent peoples and others to
			 choose their legal representatives, who would therefore represent those
			 people consistent with the founding provisions of the Dayton Peace
			 Accords, as opposed to the existing practice, which allows for the
			 representatives of one people to be elected by the members of other
			 constituent peoples, hindering the political stability of BiH;
		Whereas only the full protection of equal political, economic, legal, and religious rights of all
			 the constituent peoples and others throughout the territory of BiH,
			 including the inalienable right to return, will guarantee the future
			 stability, functionality, and effectiveness of the country;
		Whereas the number of Bosnian Croats has declined from 820,000 before the war to around 460,000
			 remaining in BiH today, as reported by the Catholic Church in BiH which
			 has played an important role in protecting rights of Catholic Bosnian
			 Croats and reporting problems and cases of destruction of personal and
			 real property of both the Catholic Church and Croat returnees;
		Whereas it is not acceptable that this negative demographic trend is reflected in the reduction of
			 constitutional rights of Bosnian Croats, as that reduction directly causes
			 political and administrative dysfunctionality of the country;
		Whereas a functional BiH as a whole is not possible without a fully functional FBiH, one of the two
			 entities established by the Dayton Peace Accords, both being ethnically
			 and administratively composite;
		Whereas FBiH’s protracted poor functionality only exacerbates the existing predominant separatist
			 tendency in the RS, the predominantly Serb entity of BiH, thus threatening
			 the very integrity of the country as a whole;
		Whereas continuous economic decline is a direct consequence of the fact that most of BiH’s gross
			 domestic product (GDP) is generated from the publicly owned companies,
			 which are run at the RS and FBiH entity levels by political parties with
			 enduring ethnocentric agendas reflecting their particular and non-common
			 interests, preventing the further creation of much-needed free enterprise
			 business development and closely integrated national internal markets;
		Whereas the social fabric of BiH is the single most important victim of the war and ensuing
			 political conflict, and the need for repair, strengthening, and further
			 development of civil society is fundamental to the country’s recovery and
			 desired development;
		Whereas the Republic of Croatia has clearly demonstrated that allegiance to democracy, market
			 economy, rule of law, and respect for human and citizen rights is
			 conducive to full integration into the Euro-Atlantic community, and the
			 Government of Croatia continues to play an active role in contributing to
			 BiH’s political stability, internal integrity, and international
			 viability;
		Whereas all the other neighbors of BiH share the ambition to join the European Union; and
		Whereas the future of BiH is in the European Union and NATO: Now, therefore, be it
	
		That the House of Representatives—
			(1)reiterates its support for the sovereignty, territorial integrity, and legal continuity of BiH
			 within its internationally recognized borders, as well as the equality of
			 its three constituent peoples and others within an integrated multiethnic
			 country;
			(2)welcomes steps taken by the government of BiH towards integration into the Euro-Atlantic community
			 and reiterates its position that this commitment is in the interests of
			 the further stabilization of the region of southeastern Europe;
			(3)emphasizes that it is urgent that BiH, as well as its internal political entities, all work toward
			 the creation of an efficient and effective state able to meet its domestic
			 and international obligations with effective and functional institutions,
			 and that the national government of BiH—as well as the institutions of the
			 entities—are able to instill necessary reforms in order to fulfill
			 European Union and North Atlantic Treaty Organization membership
			 requirements;
			(4)reiterates its call that constitutional reform in BiH take the Dayton Peace Accords as its basis,
			 but advance the principles of political, economic, legal, and religious
			 equality and tolerance in order to rectify provisions that conflict with
			 the European Charter of Human Rights and the ruling of the European Court
			 of Human Rights, and to rectify the conditions to enable economic
			 development and the creation of a single economic space, including through
			 the fair and effective functioning of public companies so as to be
			 consistent with the goal of successful EU membership;
			(5)stresses the importance of privatization of the publicly owned enterprises through fully
			 transparent international tenders prepared in close cooperation with the
			 EU and the Office of the High Representative (OHR) as a means of avoiding
			 the misplacement of political attention and energy toward running
			 companies rather than providing effective service to the citizens of the
			 country;
			(6)commends the present focus of the United States Government in support of stronger civil society in
			 BiH, and urges the Department of State to further increase endeavors in
			 that regard;
			(7)believes that the Department of State and the President must seek to address all these matters more
			 emphatically in a manner that provides for a just evaluation of the
			 current grievances of the three constituent peoples and the Others in the
			 two entities of the BiH;
			(8)believes that it is of paramount importance that the United States Government work closely with the
			 EU in conceiving and implementing an accession process specifically made
			 for BiH, which would link in a causal and firmly conditional way the
			 internal integration of BiH with its phased integration into the EU;
			(9)urges that it is substantially beneficial for the process of building up the functional capacities
			 of BiH to the level of its full ability to enable membership in NATO and
			 the EU, that the United States Government work closely with BiH’s
			 neighboring countries—especially those who are signatories to the Dayton
			 Peace Accords—ensuring consistency along the lines of their own European
			 ambitions so that they actively contribute to BiH’s internal integration
			 and political and administrative functionality conducive to BiH’s
			 successful membership in NATO and the EU;
			(10)reiterates that a fully functional Federation of BiH entity is essential for the future of BiH as a
			 functional and stable state and therefore any envisaged reform should take
			 into account protection of the constitutional rights of all, including
			 Bosnian Croats—demographically smallest of the three Dayton Peace Accords
			 recognized constituent peoples in BiH—and prevent further weakening of
			 their position;
			(11)believes that it is important that the United States Government, together with other international
			 actors, support countries of the region in fulfilling their obligations as
			 agreed through the launching of the Sarajevo Process in 2005, reaffirmed
			 in the 2011 Belgrade Declaration, as well as during the Donor Conference
			 held in Sarajevo in April 2012, aimed at ending the protracted refugee and
			 internal-displacement situation in the region of Southeast Europe and
			 finding durable solutions for the refugees and internally displaced
			 persons through the implementation of the Balkans Regional Housing
			 Programme;
			(12)reiterates its call that the United States should designate a Presidential Special Envoy to the
			 Balkans who should work in partnership with the OHR, the EU, NATO, and the
			 political leaders in Bosnia and Herzegovina, as well as with neighboring
			 countries, to facilitate much needed reforms at all levels of government
			 and society in BiH; and
			(13)urges the Presidential Special Envoy, not later than one year after the date of the enactment of
			 this Act, to submit to the Committees on Foreign Relations and
			 Appropriations of the Senate and the Committees on Foreign Affairs and
			 Appropriations of the House of Representatives a report with targeted
			 evaluations and discoveries, including to provide proposals on how to
			 address any ongoing difficulties outlined above, as well as ways to
			 overcome any remaining political, economic, legal, or religious
			 inequalities in BiH.
			
